UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (x )QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File number 000-28181 ORANCO, INC. (Exact name of registrant as specified in charter) Nevada 87-0574491 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1981 E. Murray Holladay Rd, Suite 100,Salt Lake City, Utah 84117 (Address of principal executive offices) (Zip Code) 702-583-7248 Registrants telephone number, including area code (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ x ]No[] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Se the definitions of “large accelerated filer”, ”accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large Accelerated Filer [] Accelerated Filer [ ] Non-Accelerated filer [] Smaller Reporting Company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ x ]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the last practicable date Class Outstanding as of March 31, 2010 CommonStock, $0.001 4,269,950 2 INDEX Page Number PART I. ITEM 1. Financial Statements (unaudited) 4 Balance Sheets 5 March 31, 2010 and December 31, 2009 Statements of Operations 6 For the three months ended March 31, 2010 and 2009 and the period June 16, 1977to March 31, 2010 Statements of Cash Flows 7 For the three months ended March 31, 2010 and 2009 and the period June 16, 1977to March 31, 2010 Notes to Financial Statements 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualtitative Disclosures About Market Risk 12 ITEM 4T. Controls and Procedures 12 PART II. ITEM 6. Exhibits and Reports on 8K 12 Signatures 13 3 PART I - FINANCIAL INFORMATION ITEM 1.
